EXHIBIT 13.1 TRANSCANADA CORPORATION – FIRST QUARTER 2013 Quarterly report to shareholders First quarter 2013 Financial highlights Comparable EBITDA, comparable earnings per common share and funds generated from operations are all non-GAAP measures. See non-GAAP measures section for more information. three months ended March 31 (unaudited - millions of $, except per share amounts) Income Revenue Comparable EBITDA Net income attributable to common shares per common share - basic Comparable earnings per common share Operating cash flow Funds generated from operations Increase in working capital ) Net cash provided by operations Investing activities Capital expenditures Equity investments 32 Dividends Per common share Basic common shares outstanding (millions) Average for the period End of period TRANSCANADA [2 FIRST QUARTER REPORT 2013 Management’s discussion and analysis April 25, 2013 This management’s discussion and analysis (MD&A) contains information to help the reader make investment decisions about TransCanada Corporation. It discusses our business, operations, financial position, risks and other factors for the quarter ended March 31, 2013, and should be read with the accompanying unaudited condensed consolidated financial statements for the quarter ended March 31, 2013 which have been prepared in accordance with U.S. GAAP. This MD&A should also be read in conjunction with our December 31, 2012 audited comparative consolidated financial statements and notes and the MD&A in our 2012 Annual Report, which have been prepared in accordance with U.S. GAAP. About thisdocument Throughout this MD&A, the terms, we, us, our and TransCanada mean TransCanada Corporation and its subsidiaries. Abbreviations and acronyms that are not defined in this MD&A are defined in the glossary in our 2012 Annual Report. All information is as of April 25, 2013 and all amounts are in Canadian dollars, unless noted otherwise. FORWARD-LOOKING INFORMATION We disclose forward-looking information to help current and potential investors understand management’s assessment of our future plans and financial outlook, and our future prospects overall. Statements that are forward-looking are based on certain assumptions and on what we know and expect today and generally include words like anticipate, expect, believe, may, will, should, estimate or other similar words. Forward-looking statements in this MD&A may include information about the following, among other things: • anticipated business prospects • our financial and operational performance, including the performance of our subsidiaries • expectations or projections about strategies and goals for growth and expansion • expected cash flows • expected costs for planned projects, including projects under construction and in development • expected schedules for planned projects (including anticipated construction and completion dates) • expected regulatory processes and outcomes • expected impact and changes required as a result of regulatory outcomes • expected outcomes with respect to legal proceedings, including arbitration • expected capital expenditures and contractual obligations • expected operating and financial results • the expected impact of future commitments and contingent liabilities • expected industry, market and economic conditions. Forward-looking statements do not guarantee future performance. Actual events and results could be significantly different because of assumptions, risks or uncertainties related to our business or events that happen after the date of this MD&A. Our forward-looking information is based on the following key assumptions, and subject to the following risks and uncertainties: Assumptions • inflation rates, commodity prices and capacity prices • timing of financings and hedging TRANSCANADA [3 FIRST QUARTER REPORT 2013 · regulatory decisions and outcomes • foreign exchange rates • interest rates • tax rates • planned and unplanned outages and the use of our pipeline and energy assets • integrity and reliability of our assets • access to capital markets • anticipated construction costs, schedules and completion dates • acquisitions and divestitures. Risks and uncertainties • our ability to successfully implement our strategic initiatives • whether our strategic initiatives will yield the expected benefits • the operating performance of our pipeline and energy assets • amount of capacity sold and rates achieved in our pipeline businesses • the availability and price of energy commodities • the amount of capacity payments and revenues we receive from our energy business • regulatory decisions and outcomes • outcomes of legal proceedings, including arbitration • performance of our counterparties • changes in the political environment • changes in environmental and other laws and regulations • competitive factors in the pipeline and energy sectors • construction and completion of capital projects • labour, equipment and material costs • access to capital markets • interest and foreign exchange rates • weather • cybersecurity • technological developments • economic conditions in North America as well as globally. You can read more about these factors and others in reports we have filed with Canadian securities regulators and the U.S. Securities and Exchange Commission (SEC), including the MD&A in our 2012 Annual Report. You should not put undue reliance on forward-looking information and should not use future-oriented information or financial outlooks for anything other than their intended purpose. We do not update our forward-looking statements due to new information or future events, unless we are required to by law. FOR MORE INFORMATION You can find more information about TransCanada in our annual information form and other disclosure documents, which are available on SEDAR (www.sedar.com). NON-GAAP MEASURES We use the following non-GAAP measures: · EBITDA · EBIT · comparable earnings · comparable earnings per common share · comparable EBITDA · · comparable EBIT comparable depreciation and amortization · comparable interest expense · comparable interest income and other · comparable income taxes · funds generated from operations. TRANSCANADA [4 FIRST QUARTER REPORT 2013 These measures do not have any standardized meaning as prescribed by U.S. GAAP and therefore may not be comparable to similar measures presented by other entities. EBITDA and EBIT We use EBITDA as an approximate measure of our pre-tax operating cash flow. It measures our earnings before deducting interest and other financial charges, income taxes, depreciation and amortization, net income attributable to non-controlling interests and preferred share dividends, and includes income from equity investments. EBIT measures our earnings from ongoing operations and isan effective measure of our performance and an effective tool for evaluating trends in each segment. It is calculated in the same way as EBITDA, less depreciation and amortization. Funds generated from operations Funds generated from operations includes net cash provided by operations before changes in operating working capital. We believe it isan effectivemeasure of our consolidated operating cashflow because it does not include fluctuations from working capital balances, which do not necessarily reflect underlying operations in the same period. See Financial condition section for a reconciliation to net cash provided by operations. Comparable measures We calculate the comparable measures by adjusting certain GAAP and non-GAAP measures for specific items we believe are significant but not reflective of our underlying operations in the period. These comparable measures are calculated on a consistent basis from period to period and are adjusted for specific items in each period, as applicable. Comparable measure Original measure comparable earnings net income attributable to common shares comparable earnings per common share net income per common share comparable EBITDA EBITDA comparable EBIT EBIT comparable depreciation and amortization depreciation and amortization comparable interest expense interest expense comparable interest income and other interest income and other comparable income taxes income tax expense/(recovery) Our decision not to include a specific item is subjective and made after careful consideration. These may include: · certain fair value adjustments relating to risk management activities · income tax refunds and adjustments · gains or losses on sales of assets · legal and bankruptcy settlements, and · write-downs of assets and investments. We calculate comparable earnings by excluding the unrealized gains and losses from changes in the fair value of certain derivatives used to reduce our exposure to certain financial and commodity price risks. These derivatives provide effective economic hedges, but do not meet the criteria for hedge accounting. As a result, the changes in fair value are recorded in net income. As these amounts do not accurately reflect the gains and losses that will be realized at settlement, we do not consider them part of our underlying operations. TRANSCANADA [5 FIRST QUARTER REPORT 2013 Reconciliation of non-GAAP measures three months ended March 31 (unaudited -millions of $, except per share amounts) Comparable EBITDA Comparable depreciation and amortization ) ) Comparable EBIT Other income statement items Comparable interest expense ) ) Comparable interest income and other 18 25 Comparable income taxes ) ) Net income attributable to non-controlling interests ) ) Preferred share dividends ) ) Comparable earnings Specific items (net of tax): Canadian restructuring proposal - 2012 84 - Risk management activities1 (8 ) ) Net income attributable to common shares Comparable depreciation and amortization ) ) Specific item: Canadian restructuring proposal ) - Depreciation and amortization ) ) Comparable interest expense ) ) Specific item: Canadian restructuring proposal - 2012 (1
